—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 9, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a salesperson for a wine and liquor distributor, left his employment after accepting the employer’s buy-out offer allowing him to take advantage of a package deal which included a cash payment, severance pay and medical coverage. The Unemployment Insurance Appeal Board ruled that claimant left his employment under disqualifying conditions. We affirm. Claimant testified that he accepted the buyout after his employer refused to give him additional accounts. Claimant admitted, however, that had he not accepted the buy-out, he would have had continuing work available to him with his existing accounts. Under these circumstances, we find that substantial evidence supports the Board’s ruling that claimant voluntarily left his employment without good cause and, accordingly, affirm (see, Matter of Paul [New York City Bd. of Educ.—Sweeney], 242 AD2d 767; Matter of Russo [Sweeney], 235 AD2d 895).
Mikoll, J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.